Title: From George Washington to Thomas Newton, Jr., 19 August 1786
From: Washington, George
To: Newton, Thomas Jr.



Dr Sir,
Mo[un]t Vernon 19th Augt 1786.

Inclosed is a duplicate of my letter to you of the 26th of May which was forwarded by Peter Kirwins who received fifty barrels of superfine Flour to be deliver’d to you at Norfolk. It is now almost three months since the flour was sent: as I have not heard from you, and am unacquainted with Mr Kirwin, I do not know whether it has come to your hands or not. If you have received it, & it is sold, I should be glad to know what it sold for; if it is not sold, should wish to know what it will sell for, as, from the short crops of wheat, I think it must now fetch a pretty good price. I am Dr Sir &c.

G: Washington

